1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     JERMAINE JAMAICA CAMPBELL, SR,                    Case No. 3:19-cv-00576-MMD-WGC
7                                       Petitioner,                     ORDER
             v.
8
      WARDEN RUSSELL, et al.,
9
                                    Respondents.
10

11          In this habeas corpus action, the Court appointed counsel for the petitioner,
12   Jermaine Jamaica Campbell, Sr. (See ECF No. 3 (September 18, 2019 Order).) The
13   Federal Public Defender for the District of Nevada appeared on Petitioner’s behalf on
14   October 18, 2019. (ECF No. 8.) Respondents have also appeared. (ECF No. 9.) The
15   Court will set a schedule for further proceedings in this action as follows.
16          If necessary, Petitioner must file an amended petition for writ of habeas corpus
17   within 90 days after entry of this Order. The amended petition must specifically state
18   whether each ground for relief has been exhausted in state court; for each claim that has
19   been exhausted in state court, the amended petition must state how, when, and where
20   that occurred. If Petitioner determines that an amended petition need not be filed, then,
21   within 90 days after entry of this Order, Petitioner must file a notice to that effect.
22          Respondents will have 60 days following the filing of the amended petition to file
23   an answer or other response to the amended petition. If Petitioner does not file an
24   amended petition, Respondents will have 60 days following the due date for the amended
25   petition to file an answer or other response to the original petition.
26          Petitioner will have 45 days following the filing of an answer to file a reply.
27   Respondents will thereafter have 30 days following the filing of a reply to file a response
28   to the reply.
1           If Respondents file a motion to dismiss, Petitioner will have 60 days following the

2    filing of the motion to file a response to the motion. Respondents will thereafter have 30

3    days following the filing of the response to file a reply.

4           If Petitioner wishes to move for leave to conduct discovery, Petitioner must file

5    such motion concurrently with, but separate from, the response to Respondents’ motion

6    to dismiss or the reply to Respondents’ answer. Any motion for leave to conduct discovery

7    filed by Petitioner before that time may be considered premature, and may be denied,

8    without prejudice, on that basis. Respondents must file a response to any such motion

9    concurrently with, but separate from, their reply in support of their motion to dismiss or

10   their response to Petitioner’s reply. Thereafter, Petitioner will have 20 days to file a reply

11   in support of the motion for leave to conduct discovery.

12          If Petitioner wishes to request an evidentiary hearing, Petitioner must file a motion

13   for an evidentiary hearing concurrently with, but separate from, the response to

14   Respondents’ motion to dismiss or the reply to Respondents’ answer. Any motion for an

15   evidentiary hearing filed by Petitioner before that time may be considered premature, and

16   may be denied, without prejudice, on that basis. The motion for an evidentiary hearing

17   must specifically address why an evidentiary hearing is required and must meet the

18   requirements of 28 U.S.C. § 2254(e). The motion must state whether an evidentiary

19   hearing was held in state court, and, if so, state where the transcript is located in the

20   record. If Petitioner files a motion for an evidentiary hearing, Respondents must file a

21   response to that motion concurrently with, but separate from, their reply in support of their

22   motion to dismiss or their response to Petitioner’s reply. Thereafter, Petitioner will have

23   20 days to file a reply in support of the motion for an evidentiary hearing.

24

25          DATED THIS 21st day of October 2019.

26

27                                               MIRANDA M. DU,
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28
                                                    2
